United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3119
                                  ___________

Simbara Hydara,                        *
                                       *
              Appellant,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
John Doe, Commissioner of the United *
States Department of Homeland          * [UNPUBLISHED]
Security; John Doe, Commissioner of *
the United States Immigration and      *
Customs Enforcement; Eric H. Holder, *
Jr.,1 Attorney General,                *
                                       *
              Appellees.               *
                                  ___________

                            Submitted: May 7, 2009
                               Filed: May 7, 2009
                                ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.




      1
      Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Simbara Hydara appeals from the district court’s2 denial of his 28 U.S.C.
§ 2241 petition. Upon careful de novo review, see Abdullah v. Hedrick, 392 F.3d
957, 959 (8th Cir. 2004), we conclude that the district court’s decision was proper for
the reasons expressed by the district court, see Lema v. INS, 341 F.3d 853, 854-57
(9th Cir. 2003). Accordingly, we affirm the judgment of the district court. See 8th
Cir. R. 47B.
                       ______________________________




      2
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting in part the report and recommendations of the Honorable Janie
S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                         -2-